In this case Hayes, who was the defendant below, assigned as an error in fact, which he verified by affidavit, that after the issuing of process, and before the rendition of judgment, the letters of administration granted to the plaintiff below, on the estate of Hugh M'Clear, *Page 66 
were revoked and annulled by the register for the probate of wills and granting letters of administration for New Castle county; and on this being proved, there was
                                                   Judgment of reversal.